Citation Nr: 0506818	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-10 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right arm injury.  

2.  Entitlement to an initial disability rating in excess of 
10 percent, prior to August 24, 2003, for mechanical low back 
pain.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for mechanical low back pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from July 1992 February 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in November 2004.  

The issues of entitlement to an initial disability rating in 
excess of 10 percent, prior to August 24, 2003, for 
mechanical low back pain, and entitlement to an initial 
disability rating in excess of 20 percent for mechanical low 
back pain are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The probative evidence shows that the residuals of the 
right arm injury are productive of limitation of motion of 
the right arm at shoulder level when accounting for 
functional loss due to pain or other pathology.  

2.  The probative evidence shows that the residuals of the 
right arm injury are productive of no more than mild 
incomplete paralysis of the median nerve.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation of 20 percent under Diagnostic Code 5201, but no 
higher, for the service-connected residuals of the right arm 
injury have been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2004).  

2.  The criteria for entitlement to an initial disability 
evaluation of 10 percent for the service-connected residuals 
of the right arm injury under Diagnostic Code 8515 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the RO provided the veteran the VCAA 
notification requirements for service connection in a May 
2001 letter.  The RO provided the veteran the VCAA 
notification requirements for an increased rating in a June 
2003 letter.  Although the latter VCAA notice was not issued 
prior to the grant of service connection and assignment of 
the 10 percent disability rating, the Board finds that this 
did not result in prejudicial error in this case.  

The above correspondence notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, service department, 
Social Security, and other federal agencies.  She was advised 
that it was her responsibility to either send medical 
treatment records from her private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for her.  The veteran was also 
asked to advise VA if there was any other information or 
evidence she considered relevant to her claim so that VA 
could help by getting that evidence.  

Additionally, the RO notified the veteran the reasons why she 
was not entitled to a higher rating in the July 2002 
statement of the case and the October 2003 and October 2004 
supplemental statements of the case.  The statement of the 
case and the supplemental statements of the case also fully 
provided the laws and regulations pertaining to entitlement 
to the benefits sought, and included a detailed explanation 
as to why the veteran had no entitlement under the applicable 
laws and regulations based on the evidence provided.  The 
duty to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case the evidence includes the service medical 
records and service personnel records.  The evidence includes 
the post-service VA and private medical treatment records.  
The veteran submitted additional VA and private medical 
evidence in support of her claim during the November 2004 
personal hearing.  She filed a written waiver of initial RO 
consideration of this evidence at that time.  It does not 
appear that there are additional medical treatment records 
that are necessary to proceed to a decision in this case.  

In this case the veteran has undergone a VA compensation 
examination during the course of his appeal.  The examination 
findings accurately reflect the overall severity of the 
residuals from the veteran's right arm injury.  Given the 
facts of this case, the Board finds that an additional 
medical examination is not necessary; rather, it is 
appropriate to proceed with consideration of the issue being 
decided in this case based on the evidence of record.  An 
additional VA examination is unnecessary in this case because 
the medical evidence already of record clearly establishes 
entitlement to a separate and initial higher rating.  
Consequently, the claim is already substantiated based on the 
evidence already of record.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In light of the foregoing, the Board is satisfied that all 
relevant facts on this issue have been adequately developed 
to the extent possible; no further assistance to appellant in 
developing the facts pertinent to the issue is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks an increased rating for the service-
connected residuals of her right arm injury.  She contends 
that she has restricted mobility involving her right upper 
extremity as well as reduced grip strength.  She maintains 
that she experiences increased pain with use of her right 
arm.  She argues that the evidence in this case demonstrates 
that a higher disability rating is warranted.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (CAVC) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative of or overlapping with symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1995).

In the present case, the Board finds that separate and 
distinct ratings are applicable for the residuals from the 
veteran's right arm injury.  

The service medical records show the veteran sustained a 
right arm injury in May 1994 while working on a helicopter.  
Her arm became entangled in a rope and she was suddenly 
lifted off the ground by her right arm and hand.  The initial 
medical treatment records show she complained of pain 
throughout the arm and shoulder as well as numbness in the 
right wrist and hand.  The remaining service medical records 
show periodic complaints of continued right upper extremity 
symptoms during the remainder of her active service.  

During the post-service VA examinations the veteran continued 
to complain of ongoing right arm symptoms.  In May 2001 she 
complained of ongoing numbness in her lower right arm 
secondary to the 1994 injury.  The physician diagnosed mild 
motor and sensory neuropathy of the right upper extremity.  
During the April 2002 VA examination the veteran reported 
ongoing pain, numbness, and functional loss of the right 
upper extremity with prolonged exertion.  Based on the 
examination, the physician determined she had weakness and 
winging of the scapula suggesting a traction injury to the 
brachial plexus.  The physician stated that the sensory 
disturbance in the forearm represented either another 
manifestation of that injury or a separate injury to the 
superficial sensory nerves in the forearm.   The physician 
concluded that these functionally limiting problems are 
clearly related to the injuries sustained during active 
service.  During the March 2004 VA examination, the physician 
could not elicit any signs other than subjective parasthesias 
in the right arm.  The sensory changes in her right forearm 
did not follow any particular nerve pattern.  The physician 
stated that it was difficult to explain isolated sensory 
disturbances in multiple nerves from a brachial plexus 
injury, but this would exist without motor deficits.  
Finally, during a May 2004 VA orthopedic consultation the 
veteran displayed limitation of motion of the right shoulder 
as well as decreased sensation in the right arm to pinprick 
testing.  The physician diagnosed adhesive capsulitis and 
right upper extremity weakness of unknown origin.  

The above probative medical evidence demonstrates complaints 
and pathology consistent with sensory impairment affecting 
grip strength and right shoulder impairment affecting 
limitation of motion of the arm.  Therefore, separate ratings 
are applicable for the residuals of the veteran's service-
connected right arm injury.  Esteban v. Brown, 6 Vet. App. 
259 (1995).  Since the veteran is right-hand dominant, her 
disorders are rated as impairment of the major upper 
extremity.  38 C.F.R. § 4.69.  

The Rating Schedule provides a minimum 20 percent rating for 
limitation of motion of the major arm to shoulder level.  
Rating Schedule provides a 30 percent rating for limitation 
of motion of the major arm to midway between side and 
shoulder level. Finally, the Rating Schedule provides a 
maximum 40 percent rating for limitation of motion of the 
major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Full range of motion of the shoulder 
is measured from zero degrees to 180 degrees in forward 
elevation (flexion), zero degrees to 180 degrees in 
abduction, zero degrees to 90 degrees in external rotation, 
and zero degrees to 90 degrees in internal rotation.  38 
C.F.R. § 4.71, Plate I.  

An evaluation of the level of disability also includes 
consideration of the functional impairment of the veteran's 
ability to engage in other activities, including employment, 
and the effect of pain on the functional abilities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  The Board also notes 
that in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the 
CAVC held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examination must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  

The service medical records show that the veteran underwent 
physical therapy for improved range of motion following her 
1994 injury.  The veteran testified that she has had ongoing 
limitation of motion of the right shoulder since that time.  
She contends that her functional loss from limitation of 
motion is exacerbated by weakness, pain, and fatigue due to 
prolonged use of her right upper extremity.  

The probative medical evidence in this case demonstrates that 
the veteran's service-connected residuals include limitation 
of motion of the right shoulder.  Although the VA physician 
reported that there was no evidence of abnormality of the 
joints in the right upper extremity during the May 2001 VA 
examination, the physician did not report the range of motion 
of the right shoulder.  During the April 2002 VA examination 
the physician stated that, although muscle bulk and tone were 
normal and power was full in all muscle groups of the right 
arm, there was winging in the right scapula.  The physician 
did not report range of motion of the right shoulder, but 
noted that the examination was limited due to complaints of 
pain.  During the March 2004 VA examination the veteran 
displayed from of the right shoulder, elbow, wrist and hand.  
There was no pain with range of motion activity.  She had 5/5 
strength in the muscle groups of her right upper extremity 
and her reflexes were symmetric.  This physician concluded 
that there was no active or passive limitation of motion in 
her right upper extremity.  However, on VA orthopedic 
examination two months later, she had forward elevation at 90 
degrees and abduction at 90 degrees.  Her external and 
internal rotation was 40 degrees.  The physician stated that 
the veteran had a marked decrease in her range of motion.  

While the March 2004 VA examination findings suggest that the 
veteran has no limitation of motion of the right shoulder, 
the May 2004 VA examination findings show she has limitation 
of forward flexion and abduction at 90 when taking into 
account her functional limitations due to pain, weakness and 
fatigue.  This evidence clearly demonstrates limitation of 
motion of the right shoulder at the shoulder level.  The 
veteran has testified that she has had ongoing limitation of 
motion of the right shoulder since separation from service.  
Since the VA examination prior to 2004 do not record that 
actual limitation of motion of the right shoulder, the Board 
finds that the evidence is evenly balanced on this issue 
based on the examination findings reported in 2004.  

For these reasons, the Board finds that the probative 
evidence shows that the residuals of the right arm injury are 
productive of limitation of motion of the right arm at 
shoulder level when accounting for functional loss due to 
pain or other pathology.  The Board concludes that the 
criteria for entitlement to an initial disability evaluation 
of 20 percent, but no higher for the service-connected 
residuals of the right arm injury, have been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5201 (2004).  

The Rating Schedule provides a 10 percent evaluation for 
mild, incomplete paralysis of the median nerve.  The Rating 
Schedule provides a 30 percent evaluation for moderate, 
incomplete paralysis of the median nerve.  The Rating 
Schedule provides a 50 percent evaluation for severe, 
incomplete paralysis of the median nerve.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.  Diagnostic Code 8615 pertains 
to neuritis and Diagnostic Code 8715 to neuralgia.  

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a.  In rating peripheral nerve 
injuries and their residuals, attention should be given to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

The service medical records show that the veteran complained 
of residual loss of grip strength following her 1994 injury.  
The veteran testified that she has had ongoing numbness and a 
reduction in grip strength with repetitive use of her arm.  
The veteran does not contend and the probative medical 
evidence does not show that she has complete paralysis of the 
median nerve or any other nerve affecting function or the 
right upper extremity.  

The probative medical evidence in this case demonstrates that 
the veteran's service-connected residuals include subjective 
sensory loss and a mild reduction in grip strength residual 
to her service-connected injury.  

During the May 2001 VA examination the veteran stated that 
her right arm and hand cramps and causes decreased grip 
strength only with significant exertion.  She had subjective 
complaints of numbness to light touch and the physician noted 
a mildly decreased grip strength in the right hand.  In fact, 
the physician's assessment was only mild motor and sensory 
neuropathy of the right upper extremity.  During the April 
2002 VA examination the physician reported that strength in 
all muscle groups of the right upper extremity was full 
except for a decreased grip.  The physician noted that the 
objective examination findings were somewhat inconsistent 
insofar as the deep tendon reflexes in the right arm were 
slightly more brisk than the left arm.  The physician also 
noted that her responses to other testing such as a Tinel's 
sign at the right wrist were somewhat uncertain as to their 
significance.  Based on the examination, the physician 
concluded that the sensory disturbance in the forearm may 
represent injury to the superficial sensory nerves in the 
forearm.  The physician stated he could not define a specific 
radicular problem or clear evidence for carpal tunnel 
syndrome.  During the March 2004 VA examination the physician 
stated that the veteran had 5/5 strength throughout the 
muscle groups in both upper extremities.  Her reflexes were 
also symmetric in both upper extremities.  Although she 
complained of some subjective paresthesias in her right hand 
extending to the mid-forearm, a Hoffman's examination was 
negative in both hands.  In fact, the only objective 
limitation shown was slight fatigue and a slight decrease in 
grip strength on the right with multiple repetitive gripping 
exercises.  The physician concluded that her strength in the 
right upper extremity was entirely normal except for the mild 
grip weakness with repetitive grip motion.  He stated that 
the complained of sensory changes did not follow any 
particular nerve pattern and there were no objective sings 
showing carpal tunnel syndrome or ulnar nerve compression.  
The physician concluded that any nerve disturbance did not 
involve motor deficit.  In fact, the physician who performed 
the May 2004 VA examination concluded that her complaints of 
right upper extremity weakness showed no objective etiology 
and did not suggest any particular nerve lesion.  

The competent evidence on this issue consists of the medical 
examination findings.  It establishes that the only objective 
impairment involving the right upper extremity consists of a 
mild reduction in grip strength along with only subjective 
complaints of weakness.  In sum, the Board finds that the 
veteran has no more than mild incomplete paralysis of the 
median nerve due to her right arm injury, which is productive 
of mild decreased grip strength and subjective complaints of 
decreased sensation and weakness.  She does not have moderate 
incomplete paralysis.  The VA examination findings since 
separation from service have consistently demonstrated that 
her current symptoms are either wholly subjective or minimal.  
These opinions are not contradicted by any competent 
evidence.  

For these reasons, the Board finds that the probative 
evidence shows that the residuals of the right arm injury are 
productive of no more than mild incomplete paralysis of the 
median nerve.  The Board concludes that the criteria for 
entitlement to an initial disability evaluation of 10 percent 
for the service-connected residuals of the right arm injury 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2004).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's residuals of right arm injury now 
causes or has in the past caused marked interference with her 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).


ORDER

Entitlement to a separate, initial disability rating of 20 
percent under Diagnostic Code 5201 for residuals of a right 
arm injury is granted.  

Entitlement to an initial disability rating in excess of 10 
percent under Diagnostic Code 8515 for residuals of a right 
arm injury is denied.  


REMAND

The veteran testified that her low back disorder has 
increased in severity since the most recent VA examination.  
She testified that she experiences pain 24 hours a day and 
that her symptoms now include a periodic loss of feeling in 
both lower extremities.  She testified that she has fallen as 
a result and has had to lie on the floor up to five hours 
waiting for her husband to return home to assist her.  She 
argues that the most recent VA examination was inadequate and 
does not reflect the severity of her low back symptoms.  In 
essence, the veteran is arguing that the evidence does not 
properly evaluate her service-connected disability with 
respect to the functional loss due to pain and other 
pathology.  

With respect to the issue of entitlement to an initial 
evaluation in excess of 10 percent, prior to August 24, 2003, 
for mechanical low back pain, the Board notes that the 
Schedule for Rating Disabilities (Schedule) was amended in 
September 2002 with respect to rating spine disabilities.  
This became effective on September 23, 2002.  

The RO has not notified her of the revised criteria or given 
her an opportunity to provide evidence or argument specific 
to the revised criteria, nor has the RO had the opportunity 
to consider the veteran's claim in light of the revised spine 
criteria.  

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action.  VA will 
notify the veteran when further action is required on her 
part.

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise her of the evidence 
and information necessary to substantiate 
her claim and inform her whether she or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that she provide 
any evidence in her possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The notice should 
specifically advise her of the need to 
submit evidence showing that her low back 
disorder has increased in severity and 
causes pain 24 hours a day, that her 
symptoms now include a periodic loss of 
feeling in both lower extremities, and 
she has additional functional loss due to 
pain and other pathology.  A record of 
her notification must be incorporated 
into the claims file.

2.  Request appellant to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for her low back disorder.  The 
appellant should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained, the appellant should be 
notified of such and the efforts used in 
requesting these records.  

3.  Make arrangements for a VA 
examination to determine the severity of 
her low back disorder.  The examination 
should include appropriate testing and 
diagnostic studies.  The claims file must 
be provided to the examiner for review 
prior to the examination.  

The examiner should provide opinions on 
the following questions:

Do the residuals of the service-connected 
disability include nerve impairment or 
numbness of the low back and lower 
extremities?  If so, what is the severity 
of such nerve impairment or numbness?  Do 
the residuals of the service-connected 
disability result in any other pathology 
and, if so, what is the severity of such 
pathology?  

What is the range of motion of the lumbar 
spine, including flexion and extension?  
This should be expressed in degrees and 
should include limitation due to 
functional loss due to pain or other 
pathology.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination, for a proper 
understanding of the veteran's medical 
history.  The examiner should certify 
that the claims folder was reviewed in 
conjunction with the examination.  

4.  The issues on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim including the revised 
back regulations in September 2002 and 
September 2003.  A reasonable period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


